COMBS, JUDGE,
CONCURRING:
I must concur with the majority opinion as to the ultimate outcome in this case as a matter of law. It is true that the trial court properly applied the ecclesiastical abstention doctrine, which effectively results in a kind of immunity to religious congregations in the management of their internal doctrinal affairs. It is also clear that regardless of the existence of the' immunity, the tort of defamation cannot be proven because truth as to the matter at issue is an absolute defense.
However, I write separately to articulate my concern about the disregard of Dermody’s reputation demonstrated by the conduct of the Presbyterian Church. Dermody is an ordained minister of the Presbyterian Church. His firing from his high administrative position within the church was admitted ,to have been the result of the violation of administrative policies as distinguished from any moral turpitude. His managerial abilities were placed in question—but not his fundamental character. - .
The generalized announcement that 'he was dismissed due to “ethical violations” has clearly cast a shadow over his name and presumed reputation for probity.
*476There was no effort to characterize his separation from employment as a result of a violation of internal administrative policy. Consequently,, the nuance of serious culpability has arisen. Charges of “ethical violations” have routed governors, legislators, and judges from their public offices. This is far more than a matter of semantics.
Dermody now bears the inevitable burden of re-establishing a good name that was needlessly sullied by the church’s failure to report his true shortcoming: that of being a poor manager rather than a corrupt or fallen cleric.
Despite its secure position on legal grounds, the church should have done better as a matter of conscience.